

EXHIBIT 10.6
FIRST AMENDMENT TO LEASE
This First Amendment to Lease ("Amendment") is entered into, and dated for
reference purposes, as of September 5, 2006 (the "Execution Date") by and
between METROPOLITAN LIFE INSURANCE COMPANY, I a New York corporation
("Metropolitan"), as Landlord ("Landlord"), and GENOMIC HEALTH, INC., a Delaware
corporation ("Genomic"), as Tenant ("Tenant"), with reference to the following
facts ("Recitals"):
A. Landlord and Tenant are parties to that certain written lease comprised of
the following: that certain written Lease, dated as of September 23, 2005
entered into by and between Landlord and Tenant, for certain premises described
therein, which as of the Execution Date consists of the entire Rentable Area of
the Building (with an address of 301 Penobscot Drive, Redwood City, California
94063) (the "Existing Lease"), all as more particularly described in the
Existing Lease,
B. Landlord and Tenant desire to provide for a modification of certain
provisions of the Lease as to the type and scope of HVAC units to be replaced by
Tenant, and as to Landlord's obligation to reimburse Tenant.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Scope of Amendment; Defined Terms. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term "Lease" as used herein and
in the Existing Lease shall refer to the Existing Lease as modified by this
Amendment, except as expressly provided in this Amendment. All capitalized terms
used in this Amendment and not defined herein shall have the meanings set forth
in the Existing Lease unless the context clearly requires otherwise.
Section 2.Amendment of Certain Lease Provisions,
(a)Amendment and Restatement of Section 1.03, Definition of Operating Expenses.
Landlord and Tenant acknowledge and agree that the text of subsection (p) of the
last sentence of the definition of Operating Expenses set forth in Section 1.03
of the Existing Lease is hereby amended and restated in its entirety to read as
follows:
"(p) any and all costs of the acquisition and installation of no less than 200
tons of HVAC as described in Section 8.03 below:"
(b)Amendment and Restatement of Section 8.03. Landlord and Tenant acknowledge
and agree that text of Section 8.03 of the Existing Lease is hereby amended and
restated in its entirety to read as follows:
"Prior to January 13, 2009, Tenant shall, subject to reimbursement by Landlord
on the schedule provided below, replace all the rooftop HVAC units serving the
Building with new equipment of good quality (which includes all rooftop units
for heating and/or air conditioning, certain associated controls and ductwork,
and related materials and expenses), sufficient to provide HVAC service and
cooling capacity for the entire Building (no less than 200 tons of HVAC cooling
capacity in the aggregate), but in such mixture of non-specialized and
specialized HVAC units as shall meet Tenant's needs. Tenant shall pay the cost
thereof, subject to partial reimbursement by Landlord on the schedule provided
below, which reimbursed amounts shall not be recoverable by Landlord from Tenant
as items of Building Operating Expenses. Tenant shall control the work and
schedule for the replacement of the HVAC, subject to the requirements set forth
herein and Landlord's prior written approval, which shall not be unreasonably
withheld, of
1



--------------------------------------------------------------------------------



the following: (a) the vendors and contractors to supply and install such HVAC,
and Landlord and Tenant agree that Tenant shall obtain bids from a minimum of
three such vendors and contractors; (b) all plans and specifications of and for
such HVAC and installation thereof; (c) the cost of such HVAC and installation
thereof, but Landlord and Tenant agree that the cost reimbursable to Tenant by
Landlord hereunder shall in no event exceed the cost of the HVAC replacement
completed prior to the scheduled date of the reimbursement; (d) the contracts
for such HVAC and installation thereof, and Landlord and Tenant agree that,
among other things, such contracts shall provide for warranties acceptable to
Landlord and that such warranties shah: name Landlord and be issued directly for
the benefit of and enforceable by Landlord. Tenant shall provide a replacement
schedule to Landlord. Notwithstanding the foregoing, in the event Tenant, in its
reasonable opinion, determines that it is most efficient or cost-effective to
replace all the HVAC at the time that Tenant conducts the Tenant Work pursuant
to the Workletter, then Tenant may do so. Landlord and Tenant acknowledge and
agree that as of the Execution Date of this Amendment: (a) Tenant has requested
approval of, and Landlord has approved, drawings and specifications for the HVAC
replacement prepared by Dowler-Gruman Architects captioned as follows: Phase 1 –
Office Tenant Improvements Issued for Plan Check Dec. 2, 2005, and Phase 2 – Lab
Area Tenant Improvements Issued for Plan Check Feb. 14, 2006; (b) Tenant has
requested and obtained bids for such Phase 1 and Phase 2 work from Western
Allied Mechanical, Critchfield Mechanical, and Ray Hellwig Mechanical, which
contractors are acceptable to Landlord; (c) Western Allied Mechanical is the
contractor to whom Tenant has awarded the work for Phase 1 and Phase 2, which is
acceptable to Landlord; and (d) for HVAC replacement for the remainder of the
Premises: (1) the bids received from Tenant pursuant to clause (b) above
included such future HVAC replacement work; (2) the future HVAC replacement work
is included in the work that Tenant has contracted with Western Allied
Mechanical to perform, which contractor is acceptable to Landlord; and (3)
Tenant shall submit further drawings and specifications for such future HVAC
replacement for the remainder of the Premises for Landlord's approval. Provided
that the HVAC replacement is completed in accordance with the approvals to date
(as described above) and future plans, contractor(s) and bid(s) as described
above and hereafter approved, and provided that the total, actual cost of the
HVAC replacement is at least One Million Two Hundred Thousand Dollars
($1,200,000), Landlord shall reimburse Tenant a total of Six Hundred Forty-eight
Thousand Three Hundred Ninety-nine Dollars ($648,399) payable in three (3)
installments of Two Hundred Sixteen Thousand One Hundred Thirty-three Dollars
($216,133) each, which installments shall be payable on March 13, 2007, March
13, 2008 and March 13, 2009. In the event that the total, actual cost of the
HVAC replacement is less than One Million Two Hundred Thousand Dollars
($1,200,000), the amounts to be reimbursed to Tenant by Landlord set forth above
shall be prorated in relation to the amount that the total, actual costs of HVAC
replacement bear to One Million Two Hundred Thousand Dollars ($1,200,000).
Provided however, at least thirty (30) days prior to any reimbursement, Tenant
shall provide Landlord, with respect to any work for which the following
documentation has not previously been provided: (i) a reasonable description of
the work, including names of all contractors, subcontractors and vendors
providing labor, services or material; (ii) bills and invoices, and proof of
payment thereof by Tenant; (iii) valid, unconditional mechanics' lien releases;
(iv) applicable warranties; and (v) "As Built" drawings and specifications in
the same form as those required under Section 3.5 of the Workletter. The
foregoing HVAC Allowance shall be in addition to, and shall not diminish the
Tenant's Allowance (as defined in the Workletter). Upon installation, such HVAC
shall be deemed to be part of the Building and owned by Landlord."
(c)Amendment and Restatement of Section 3.2(i) of the Workletter. Landlord and
Tenant acknowledge and agree that text of Section 3.20) of the Workletter
attached as Exhibit B to the Existing Lease is hereby amended and restated in
its entirety to read as follows:
"(I) shall not be unreasonably withheld, provided however, that Landlord may
disapprove Tenant's Plans in its sole and absolute discretion if they (a)
adversely affect the structural integrity of the Building, including applicable
floor loading capacity; (b) adversely affect any of the Building
2



--------------------------------------------------------------------------------



Systems (as defined below), the Common Areas or any other tenant space (whether
or not currently occupied); (c) fail to kills( comply with Laws, (d) affect the
exterior appearance of the Building; (e) provide for improvements which do not
meet or exceed the Building Standards; or (f) involve any installation on the
roof, or otherwise affect the roof, roof membrane or any warranties regarding
either (provided however, that Landlord acknowledges that it has agreed that
Tenant shall replace no less than 200 tons of HVAC on the roof, including
mechanical units and associated controls, ductwork and materials, which will
include certain installations on the roof, all pursuant to Landlord's approval
and the requirements set forth in Section 8.03 of the Lease). Building Systems
collectively shall mean the structural, electrical, mechanical (including,
without limitation, heating, ventilating and air conditioning), plumbing, fire
and life-safety (including, without limitation, fire protection system and any
fire alarm), communication, utility, gas (if any), and security (if any) systems
in the Building."
Section 3.Time of Essence. Without limiting the generality of any other
provision of the Lease, time is of the essence to each and every term and
condition of this Amendment.
Section 4.Attorneys’ Fees. Each party to this Amendment shall bear its own
attorneys' fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event any party
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease as amended, the provisions of Section
11.03 of the Existing Lease shall apply.
Section 5.Effect of Headings; Recitals: Exhibits. The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.
Section 6.Entire Agreement; Amendment. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in pad, except by a written instrument
executed by all of the parties hereto.
Section 7.Authority. Each party represents and warrants to the other that it has
full authority and power to enter into and perform its obligations under this
Amendment, that the person executing this Amendment is fully empowered to do so,
and that no consent or authorization is necessary from any third party. Landlord
may request that Tenant provide Landlord evidence of Tenant's authority.
Section 8.Counterparts. This Amendment may be executed in two or more
counterparts, which when taken together shall constitute one and the same
instrument, and the signature of any party to any counterpart shall be deemed a
signature to, and may be appended to, any other counterpart. Each counterpart
shall be equally admissible in evidence, and each original shall fully bind each
party who has executed it. The parties contemplate that they may be executing
counterparts of this Amendment transmitted by facsimile and agree and intend
that a signature by facsimile machine shall bind the party so signing with the
same effect as though the signature were an original signature.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
TENANT:  GENOMIC HEALTH, INC.,
a Delaware corporation
3



--------------------------------------------------------------------------------



By: /s/ Randy Scott 
Print Name: Randy Scott 
Title: CEO 
(Chairman of Board, President or Vice President)
By: /s/ G. Bradley Cole 
Print Name: G. Bradley Cole 
Title: CFO 
(Secretary, Assistant Secretary, CFO or Assistant Treasurer)
LANDLORD:  METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation
By: /s/ Joel Redmon 
Print Name: Joel Redmon  
Title: Assistant Vice - President 
4

